

116 HR 5099 IH: Federal Employee Recruitment and Retention Plan Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5099IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Director of the Office of Personnel Management to submit to Congress a plan to
			 ensure that the executive branch of Government has a full workforce
			 composed of qualified employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Recruitment and Retention Plan Act of 2019. 2.Plan to ensure full workforce (a)In generalNot later than 3 months after the date of the enactment of this section, the Director of the Office of Personnel Management shall submit to Congress a plan, including the actionable strategies described in subsection (b), to ensure that the executive branch of Government has a full workforce composed of qualified employees.
 (b)Actionable strategies describedThe actionable strategies described in this subsection are to— (1)hire new employees for vacant positions or positions that are predicted to be vacant within 2 years after the date of the enactment of this section;
 (2)attract at least 1 qualified applicant for each job opening not later than 2 weeks after the date such opening is made available for applicants to apply; and
 (3)prevent the loss of institutional knowledge when an employee leaves the executive branch. (c)Employee definedIn this section, the term employee—
 (1)has the meaning given that term in section 2105 of title 5, United States Code; and (2)includes an employee of the United States Postal Service or of the Postal Regulatory Commission.
				